                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    JENNY JOHNSON, individually and on behalf            CASE NO. C17-1779-JCC
      of a class of persons similarly situated, and on
10    behalf of the Providence Health & Services           MINUTE ORDER
11    403(b) Value Plan,

12                           Plaintiff,
                 v.
13
      PROVIDENCE HEALTH & SERVICES, et al.,
14

15                           Defendants.

16

17          The following Minute Order is made by direction of the Court, the Honorable John C.

18   Coughenour, United States District Judge:

19          This matter comes before the Court on the parties’ stipulated motion to continue the

20   current stay of proceedings (Dkt. No. 49). The Court previously stayed all pretrial deadlines for

21   60 days to allow the parties to finalize the terms of the class settlement. (Dkt. No. 48.) The

22   parties ask the Court to stay all case management deadlines for an additional 21 days to allow

23   them to finalize the proposed settlement. (Id.) Finding good cause, the Court STAYS all case

24   management deadlines. By January 25, 2019, the parties shall file a motion for preliminary

25   approval of a class settlement or seek an additional extension of time.

26          //


     MINUTE ORDER
     C17-1779-JCC
     PAGE - 1
 1        DATED this 3rd day of January 2019.

 2                                              William M. McCool
                                                Clerk of Court
 3
                                                s/Tomas Hernandez
 4
                                                Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C17-1779-JCC
     PAGE - 2
